Affirm and Opinion Filed January 11, 2022




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00535-CV

                      SAUL POSADA, Appellant
                               V.
            MATHIS PERKINS AND ASLEE PERKINS, Appellees

                     On Appeal from the 95th District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-19-19018

                         MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Reichek
                         Opinion by Justice Pedersen, III
      This is an appeal from the trial court’s judgment granting a default judgment

in favor of appellees, Mathis and Aslee Perkins, and against appellant, Saul Posada.

In three issues, Posada contends the trial court erred by granting the default

judgment, awarding attorney’s fees to appellees, and denying Posada’s Motion to

Set Aside Default Judgment. We affirm the trial court’s judgment.

                                     Background

      Appellees filed this in rem suit seeking clarification of ownership of a piece

of real property. Appellees’ original petition alleged that they held record title to the

property and had resided there and maintained exclusive possession of the property
since 1986. Appellees urged their claims under theories of trespass to try title, a suit

to quiet title, and adverse possession. They sought judgment for both title to and

possession of the property.1

       Posada was served but failed to answer the lawsuit, and appellees moved for

default judgment. The motion included Mathis Perkins’s affidavit, which set forth

the legal description of the property and identified the warranty deed granting the

property to “Mathis Perkins, Jr., et ux.” Perkins then testified as follows:

       I hereby swear and affirm that I have continuously and adversely
       possessed the above described property since 1992 to the exclusion of
       all others. My claim is based upon my actual and visible appropriation
       and possession of the Property. My claim was hostile because I erected
       improvements on the property without permission. If the owner had
       simply driven by the property, they could have seen the improvements.
       Specifically, in 1986 I build a storage shed on the Property. In 1985 I
       built a dog kennel on the property. From 1985 to present, I have kept
       cut by Green Oasis Lawn Care, cleared fence line of growth, watered
       it, and replaced eroded soil on the Property. I have also used the
       property for entertaining guests and family since 1985 to present. For
       the past 15 years, since 2004, I have place seasonal decorations on the
       lawn of the property.

       I have been taking care of the property since 1985 as well, making sure
       the property was in compliance with the city code. I have removed litter
       from it on a regular basis, in addition to maintaining the lawn. I have
       seeded the lawn multiple times, cleared trees damaged by storms and
       paid for landscaping. My possession has been, open and notorious, and
       peaceable. Also, I intend to continue to enjoy and make further
       improvements. I have used, to exclusion of all others, this lot for over
       30 years.


   1
      Appellees filed an amended petition prior to resolution of their motion for default judgment, but
Posada does not complain of that filing. The amended petition did not change appellees’ theories of
recovery or request for relief.
                                                 –2–
The motion for default judgment also attached an affidavit from Posada’s attorney,

supporting what he testified were reasonable and necessary attorney’s fees.

       The trial court granted appellees’ motion and signed a judgment that included

findings of fact and conclusions of law. The judgment concluded that appellees

owned the property in fee simple and were entitled to peaceful possession of the

property; Posada was enjoined from claiming any interest in it. The court awarded

attorney’s fees of $2500.

       Posada filed a motion to set aside the default judgment and obtain a new trial.

His motion attached his own affidavit, which recited that he was competent to make

the affidavit and that the facts therein were true and within his personal knowledge.

Then Posada asserted a single sentence: “My failure to file an answer before the

judgement was a result of a mistake, rather than intentional or conscious

indifference.” The record indicates this motion was set for hearing, but we have no

reporter’s record of a hearing. Posada states that the trial judge orally denied the

motion at the hearing.

       This appeal followed. Posada raises three issues in his brief; appellees did not

file a brief.

                                     Discussion

       We address Posada’s three issues in turn.




                                         –3–
                                The Default Judgment

      In his first issue, Posada argues the trial court erred in granting the default

judgment when it was supported by no or insufficient evidence. Posada specifically

challenges the sufficiency of the evidence supporting (a) appellees’ “unliquidated

damages” and (b) a causal connection between his own conduct and those damages.

In a challenge to legal sufficiency of the evidence we consider the evidence in the

light most favorable to the judgment. JPMorgan Chase Bank, N.A. v. Orca Assets

G.P., L.L.C., 546 S.W.3d 648, 653 (Tex. 2018). We ask whether the evidence at

trial—crediting favorable evidence if reasonable jurors could, and disregarding

contrary evidence unless reasonable jurors could not—would enable reasonable and

fair-minded people to reach the verdict under review. City of Keller v. Wilson, 168

S.W.3d 802, 827 (Tex. 2005). In considering a challenge to the factual sufficiency

of the evidence, we review the entire record and may set aside the verdict only if it

is against the great weight and preponderance of the evidence. Golden Eagle

Archery, Inc. v. Jackson, 116 S.W.3d 757, 761 (Tex. 2003).

      Posada contends that the damages appellees pleaded are unliquidated and are

not proved by a written instrument. Appellees did not seek money damages in this

case; their petition sought judgment for title to, and possession of, real property.

Their pleading set forth the legal description of that real property and alleged

appellees’ right to the property based upon a warranty deed in a regular chain of title,

i.e., a written instrument. Appellees also pleaded their right to the property based on

                                          –4–
adverse possession, and the affidavit of appellee Mathis Perkins presents evidence

of his sole, visible, and hostile possession of the property since 1992.2 We conclude

that appellees pleaded their “damages” sufficiently and offered sufficient evidence

of the nature and identity of the property and their claim to it. Posada offered no

evidence controverting either appellees’ pleading or their proof.

        As to causation, appellees pleaded that they have record title to the property

but that Posada’s “claimed interest in trust is a cloud on title that is disturbing [their]

lawful possession.” Thus, Posada’s claim to the property, which is not supported by

any pleading or evidence in the record, did underlie appellees’ suit seeking clarity in

ownership of the real estate. Moreover, Posada argues that the “lone factual

allegation” against him is that “he did not respond to [appellees’] activities” at the

property. In support of his adverse possession claim, Mathis testified that he openly

possessed and maintained the property for more than thirty years. He described his

erection of a number of visible improvements to the property without permission,

supporting his contention that his possession was hostile to any “owner,” who would

have seen the unauthorized improvements if he had simply driven by the property.

Thus, the “lone factual allegation”—that Posada did nothing in response to

appellees’ possession—actually underscores appellees’ proof. We conclude that, to




   2
       Posada does not challenge appellees’ proof of the elements of adverse possession of the property.

                                                   –5–
the extent pleading and proof of causation were necessary in this in rem action,

appellees sufficiently carried that burden.

      Whether we consider the evidence in the light most favorable to the judgment

or in a neutral light, the evidence was sufficient to support the trial court’s default

judgment. We overrule Posada’s first issue.

                              Proof of Attorney’s Fees

      In his second issue, Posada contends that the judgment is improper because it

includes an award of attorney’s fees, but counsel for appellees did not testify in

person concerning those fees. The Texas Supreme Court has instructed that an

attorney’s affidavit may be considered by the trial court as evidence of unliquidated

damages in a default judgment. Tex. Commerce Bank, Nat. Ass’n v. New, 3 S.W.3d

515, 517–18 (Tex. 1999). Thus, appellees’ evidence of attorney’s fees was submitted

in a proper form for the trial court’s consideration. Moreover, the substance of the

affidavit was legally sufficient to prove the trial court’s award in this case because—

along with the attorney’s recitation of his legal qualifications and experience—the

affidavit attached a printout reporting his work done on the case, the time he spent,

and the hourly rate charged. See Rohrmoos Venture v. UTSW DVA Healthcare, LLP,

578 S.W.3d 469, 487 (Tex. 2019) (requiring those measures of proof to establish

that fees are reasonable and necessary for legal representation).

      We overrule Posada’s second issue.



                                         –6–
                        Motion to Set Aside Default Judgment

      In his third issue, Posada argues the trial court improperly applied the standard

found in Craddock v. Sunshine Bus Lines, 133 S.W.2d 124 (Tex. 1939). Craddock

directs a trial court to set aside a default judgment and grant a new trial if (1) the

failure to appear before judgment was due to a mistake or an accident and was not

intentional or the result of conscious indifference, (2) the motion for new trial sets

up a meritorious defense, and (3) the motion is filed at a time when its granting will

not cause delay or injury to the plaintiff. Id. at 126. We review the trial court’s ruling

on a motion for new trial for an abuse of discretion. See Dolgencorp of Tex., Inc. v.

Lerma, 288 S.W.3d 922, 926 (Tex. 2009) (per curiam).

      As we discussed above, Posada’s affidavit asserts a single substantive

sentence: “My failure to file an answer before the judgement was a result of a

mistake, rather than intentional or conscious indifference.” We look to the

knowledge and acts of the defendant to determine whether he satisfied his burden on

the first Craddock element. Milestone Operating, Inc. v. ExxonMobil Corp., 388

S.W.3d 307, 309 (Tex. 2012). But Posada’s affidavit does not explain his knowledge

or acts. Indeed, it does not identify what the mistake was or who made it. Although

Texas courts apply the first element of the Craddock test liberally, Employers Ins.

of Wausau v. Halton, 792 S.W.2d 462, 466 (Tex. App.—Dallas 1990, writ denied),

it is the defendant’s burden to offer factual assertions, that—if true—negate

intentional or consciously indifferent conduct on his part, In re R.R., 209 S.W.3d

                                          –7–
112, 115 (Tex. 2006). Posada cites no authority permitting the defendant’s

unsupported statement that his failure to answer was a mistake to satisfy Craddock’s

first element.

      However, we need not draw a conclusion on the first Craddock element

because Posada has unquestionably failed to satisfy that case’s second element,

setting up a “meritorious defense.” Craddock, 133 S.W.2d at 126. A motion sets up

a meritorious defense if it alleges facts that “in law would constitute a defense to the

plaintiff’s cause of action and is supported by affidavits or other evidence providing

prima facie proof that the defendant has such a defense.” Lerma, 288 S.W.3d at 928

(citing Ivy v. Carrell, 407 S.W.2d 212, 214 (Tex. 1966)). Posada’s affidavit does not

address this requirement of a meritorious defense; indeed, it does not assert any facts

other than the above-quoted statement that the failure to answer was a mistake.

Nevertheless, his motion purports to identify three bases to satisfy the requirement

of a meritorious defense. First, he asserts that he has filed a general denial. That

pleading would have put appellees to their proof, but it does not—standing alone—

constitute a legal defense to their pleaded allegations. See Ivy, 407 S.W.2d at 214

(defendant must allege facts supported by evidence). Second, Posada contends that

appellees “have failed to allege that all conditions precedent to recovery under the

named policy have been met.” The record before us does not identify any “policy”

at issue in this case. And finally, the motion states that Posada “has a motion for



                                          –8–
special exceptions regarding Plaintiffs’ Original Petition,” but no such motion is

attached or was filed of record in the case below.

         Craddock’s requirement that the defaulting defendant set up a meritorious

defense is not satisfied by a defendant’s mere allegation that he has such a defense.

Id. (“This does not mean that the motion should be granted if it merely alleges that

the defendant ‘has a meritorious defense.’”). Posada has failed to assert and support

by evidence any facts that would constitute a legal defense to appellees pleaded

claims. He has failed, therefore, to establish a right to new trial.3

         We overrule Posada’s third issue.

                                               Conclusion

         We affirm the trial court’s judgment.




                                                         /Bill Pedersen, III//
200535f.p05                                              BILL PEDERSEN, III
                                                         JUSTICE



    3
        We note that Posada’s motion urged a second ground to set aside the default judgment, alleging that:
         The Court should grant a new trial because Plaintiffs’ petition does not give fair notice of
         the claim asserted. As alleged, Defendant Saul R. Posada is forced to defend claims against
         unknown defendants and/or individuals.

Posada has not specifically raised this complaint on appeal, but in an abundance of caution we address the
issue. The “fair notice” standard for pleading requires an opposing party to ascertain from the pleading the
nature and basic issues of the controversy and what testimony will be relevant. Elite Door & Trim, Inc. v.
Tapia, 355 S.W.3d 757, 766 (Tex. App.—Dallas 2011, no pet.). We conclude that appellees’ petition
sufficiently set forth their three theories of recovery: trespass to try title, suit to quiet title, and adverse
possession. The petition gave no indication any other party might press a claim against Posada, and the trial
court’s judgment is limited to the named plaintiffs. We conclude that the petition gave fair notice to Posada.
                                                     –9–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

SAUL POSADA, Appellant                         On Appeal from the 95th District
                                               Court, Dallas County, Texas
No. 05-20-00535-CV           V.                Trial Court Cause No. DC-19-19018.
                                               Opinion delivered by Justice
MATHIS PERKINS AND ASLEE                       Pedersen, III. Justices Osborne and
PERKINS, Appellees                             Reichek participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

       It is ORDERED that appellees Mathis Perkins and Aslee Perkins recover
their costs of this appeal from appellant Saul Posada.


Judgment entered this 11th day of January, 2022.




                                        –10–